Exhibit 1
                                                                                                                                              USOO666.1783B1

(12) United States Patent                                                                                             (10) Patent No.:                           US 6,661,783 B1
       Watanabe et al.                                                                                                (45) Date of Patent:                                   Dec. 9, 2003

(54) CDMA TRANSMISSION APPARATUS                                                                                        5,692,015 A            11/1997 Higashi et al.
                                                                                                                        5,719,898 A             2/1998 Davidovici et al.
(75) Inventors: Masatoshi Watanabe, Yokohama (JP);                                                                      5,963,548 A * 10/1999 Virtanen ..................... 370/335
                Masaki Hayashi, Yokosuka (JP);                                                                          6,031827 A     2/2000 Rikkinen et al. ........... 370/330
                Osamu Kato, Yokosuka (JP)                                                                               6,377,817 B1 * 4/2002 Hakaste et al. ............. 455/553
(73) Assignee: Matsushita Electric Industrial Co.,                                                                               FOREIGN PATENT DOCUMENTS
                        Ltd., Osaka (JP)                                                                       JP                    4-5O2841                    5/1992
(*) Notice:             Subject to any disclaimer, the term of this                                             * cited by examiner
                        patent is extended or adjusted under 35
                        U.S.C. 154(b) by 0 days.                                                                Primary Examiner Kenneth Vanderpuye
                                                                                                                (74) Attorney, Agent, or Firm-Greenblum & Bernstein,
(21) Appl. No.: 09/264,856                                                                                      P.L.C.
(22) Filed:     Mar. 9, 1999                                                                                    (57)                  ABSTRACT
(30)      Foreign Application Priority Data                                                                     During asymmetric communications using only the uplink,
                                                                                                                frame configuration Section 109 transmits a Signal made up
 Mar. 10, 1998        (JP)    ----- --------- -- --- ------ --- -- --------- ----       10-078316               of only pilot Signals           and transmission power control bits


(51) Int. Cl. ................................................. H04J 1300                                       assembled into frames. The transmission power control
(52) U.S. Cl. ........................................ 370335, 370,342                                          method is the same as that for normal communications. In
(58) Field of Search                                                       370320 335                           this case, Since Signals transmitted on the downlink are only
                                               370/342, 441, 474, 208, 209                                      pilot Signals and transmission power control bits, it is
                                                              s        s            s             s             possible to reduce the transmission rate considerably and
(56)                        References Cited                                                                    transmit Signals with its transmission power reduced by
                                                                                                                transmission signal amplitude control Section 111. In this
                U.S. PATENT DOCUMENTS                                                                           case, a long hierarchic orthogonal type spreading code is Set
       5,056,109 A 10/1991 Gilhousen et al.                                                                     as the spreading code used by spreader 110.
       5,257.283 A           10/1993 Gilhousen et al.,
       5,265,119 A           11/1993 Gilhousen et al.                                                                               10 Claims, 8 Drawing Sheets

                      102          BASE SATION                                                                                                 MOBILE STATION
                                    APPARATUS                                                                                                     APPARATUS
              PLO                                                                            FROM TRANSMSSION
             SIGNAL
             GENERA
                                               y                                             SECTION FOR OTHER
                                                                                              MOBILE STATIONS
                                                                                                                                                     ,
                                         103            105                              106                          108        09 114       120                19
                    - 101                f                                              f                           ?it     ?'            ?                  s
                               FRAME                              TRANSMSSON                                  TRANs         N              TRANS           TRANSMISSION             As
    TRANS      ENCO           CONFIGU             SPREA SGNAL                                               -SSION                        -MISSION           BASEBAND         -ission
  -MISSION -->                -                     EP AMPLIUDE                                               RF                             RF             PROCESSING
    DATA          DER          RATION                                  CONTRO                         107    SEco                         SECTION                SECTION        DATA
                              SECON                                    SECON


                                          SPREADING CODE TRANSwission
                                          DETERMINATION
                                             SECTION
                                                        | Notion
                                                       - 12
                TRANSMISSION               RECEPTION                                                                                                TRANSMSSION
                      POWER                      SR                                                                                                       POWER
                 CONTRO B                  MEASURING                                                                                                     CONTROL
                  GENERATOR                 NSTRUMENT                                                                                                    SECON

                                                                                                            RECEPT ON                     RECEPTION
  RECE WED -        - DECODER                                              CORRELAOR                           RF                              RF                          DECODER sity.
    DATA                                                                                                     SECON                         SECTION
                                                                                         Y
                                    12                                                       11                      110                            15                6        17
                                                                                                       TO RECEPT ON PROCESSING
                                                                                                       SECON FOR OTHER MOBLE
                                                                                                               SAONS
U.S. Patent   US 6,661,783 B1
U.S. Patent   US 6,661,783 B1
U.S. Patent   Dec. 9, 2003   Sheet 5 of 8             US 6,661,783 B1




                                            ÅHOWE'W
U.S. Patent   Dec. 9, 2003   Sheet 6 of 8   US 6,661,783 B1
U.S. Patent   Dec. 9, 2003   Sheet 7 of 8             US 6,661,783 B1




                                      <!- -   1
                                              B|W||
U.S. Patent   US 6,661,783 B1
                                                     US 6,661,783 B1
                               1                                                                     2
            CDMA TRANSMISSION APPARATUS                                 correlation detection using a spreading code used on the
                                                                        mobile Station Side and outputs it to baseband processing
                                                                        circuit 4 and reception level detection circuit 6. Baseband
            BACKGROUND OF THE INVENTION                                 processing circuit 4 obtains the reception data from the
  1. Field of the Invention                                             Separated, Signal. On the other hand, it outputs the trans
                                                                        mission data to the above mobile station to modulator 5 as
  The present invention relates to CDMA transmission                    a transmission signal.
apparatuses used for cellular Systems Such as digital car                  Reception level detection circuit 6 measures the level of
telephones and portable telephones.
                                                                        the Signal received from the above mobile Station, generates
  2. Description of the Related Art                                     a power control bit according to the measured level and
  A CDMA (Code Division Multiple Access) system is one                  outputs it to modulator 5. This power control bit is used to
of the multiple acceSS System technologies used when a                  control the transmission power of the above mobile Station.
plurality of Stations in radio communications Such as car                  Modulator 5 multiplies the transmission signal from base
telephones and portable telephones carry out communica                  band processing circuit 4 and power control bit from recep
tions on a Same frequency band Simultaneously. AS other            15
                                                                        tion level detection circuit 6 by a spreading code assigned to
technologies, an FDMA (Frequency Division Multiple                      the above mobile station and outputs the result to adder 7.
Access) system, TDMA (Time Division Multiple Access)                    Adder 7 multiplexes spread Signals for a plurality of mobile
system, etc. are known. The CDMA system is a system that                Stations from the modulator. The multiplexed Signal is
achieves higher frequency utilization efficiency, capable of            Subjected to processing Such as conversion to RF frequency
accommodating more users than the other technologies.                   and amplification, then transmitted from antenna 1.
   The CDMA system implements multiple accesses through                    The mobile Station apparatus receives a Signal from the
Spread spectrum communications in which an information                  base Station through antenna 8 and outputs it to analog
Signal is transmitted with its spectrum spread over a Suff              receiver 9. Analog receiver 9 carries out processing Such as
ciently wide band relative to the original information band             amplification and frequency conversion on the received
width. One of the CDMA systems is a direct sequence                25
                                                                        Signal and outputs the processed signal to digital receiver 10.
System in which a spreading code is directly carried on the             Furthermore, analog receiver 9 is provided with an overall
information signal during spreading. In this direct Sequence            power level measuring circuit for the received signal and the
System, Signals from multiple mobile Stations are multi                 measured power level is input to transmission level control
plexed on a same frequency area and Same time Zone.                     circuit 13.
   The CDMA System using direct Sequence, if a transmit                    Digital receiver 10 Separates a signal directed to itself
ting Station which desires communication is located far and             from the Spread and multiplexed Signal through correlative
another transmitting Station which does not desire commu                detection and outputs it to baseband processing circuit 11. It
nication (interfering station) is near, has a So-called “near           also extracts a power control bit from the Separated Signal
far problem that the reception power of a received signal          35   and outputs it to transmission level control circuit 13.
from the interfering Station is greater than that from the              Baseband processing circuit 11 obtains reception data from
transmitting Station which desires communication, prevent               the Separated Signal. At the same time, it outputs the trans
ing the stations using only processing gain (spreading gain)            mission data to the base Station as a transmission signal to
from Suppressing correlation between spreading codes,                   modulator 12.
which disables communications. For a cellular System using         40     Modulator 12 spreads the transmission signal from base
the direct Sequence CDMA System, it is therefore indispens              band processing circuit 11 by multiplying it by the assigned
able to control transmission power according to the State of            Spreading code and outputs the result to transmission level
each transmission path on the uplinks from mobile Stations              control circuit 13. Transmission level control circuit 13
to a base Station.                                                      controls the transmission power of the Spread signal using
   Furthermore, as a countermeasure for fading which is the        45   the overall power level from analog receiver 9 and the power
cause of deterioration of the line quality in terrestrial mobile        control bit extracted from the received signal. The output
communications, a method for compensating variations of                 Signal of transmission level control circuit 13 is Subjected to
instantaneous values of reception power by controlling                  processing Such as conversion to RF frequency and
transmission power is proposed.                                         amplification, then transmitted from antenna 8.
   Unexamined Japanese Patent Publication No4-502841               50      The transmission power control method in the cellular
includes an example of transmission power control method                System configured as shown above controls the transmission
for a cellular System using a direct Sequence CDMA System.              power level using the overall power level measured by
FIG. 1 illustrates the configuration to implement the trans             analog receiver 2 of the mobile Station apparatus. This
mission power control method. This cellular System consists             compensates variations of the central value of the reception
of a base Station apparatus and mobile Station apparatuses         55   level of the base Station caused by the varying distance
and communications are normally carried out between a                   between the mobile station and base station as the mobile
plurality of mobile Station apparatuses and one base Station            Station moves. This method is called a “transmission power
apparatuS.                                                              control method based on an open loop.”
   For example, the base Station apparatus receives a mul                  Furthermore, if the level of the signal received from the
tiplexed signal from a plurality of mobile Stations through        60   above mobile Station measured by reception level detection
antenna 1 and outputs it to analog receiver 2. Analog                   circuit 6 of the base Station apparatus is lower than a
receiver 2 carries out processing Such as amplification and             predetermined reference level, the power control bit is
frequency conversion of the received signal and the pro                 determined so that the transmission level of the mobile
cessed Signal is Supplied to digital receiver 3 for mobile              Station may be raised, and to the contrary if it is higher than
Stations.                                                          65   the reference level, the power control bit is determined so
   Digital receiver 3 Separates a signal of a Specific mobile           that the level of the mobile station may be lowered, and these
Station from the multiplexed received signal by performing              power control bits are transmitted to the mobile Station.
                                                     US 6,661,783 B1
                              3                                                                      4
   The mobile Station controls the transmission level using            exhausted, when accommodating Services of only downlink
the power control bit extracted by digital receiver 10 and             Signals is attempted a problem occurs that accommodating
carries out compensation for variations of instantaneous               those Services fails because of a shortage of spreading codes
values due to fading which is different for the uplink (mobile         even if there is no problem in terms of the System capacity.
station -> base station) and downlink (base station -> mobile          Furthermore, trying to Secure downlink spreading codes
Station). This method is called a “transmission power control          assuming that no transmission power control bits are trans
method based on a closed loop.”                                        mitted means not performing transmission power control,
   AS shown above, the direct Sequence CDMA System uses                which will deteriorate the quality of the uplink and deterio
transmission power control methods based on an open loop               rate the System capacity of the uplink.
and closed loop.                                                                    SUMMARY OF THE INVENTION
   The CDMA system uses codes with high orthogonality as
Spreading codes to Suppress interference between spreading                It is an objective of the present invention to provide a
codes. This allows the capacity of the System to be                    CDMA communication apparatus in the CDMA cellular
expanded. In Walsh codes and orthogonal Gold codes                15
                                                                       System that, even in asymmetric communications with only
known as codes with high orthogonality, the number of                  the uplink, for example, can avoid a shortage of Spreading
mutually orthogonal codes is limited to the same number of             codes on the downlink while carrying out open-loop trans
code length. Therefore, in order to Secure the number of               mission power control on the uplink.
Spreading codes assigned to the user, a method of combining               This objective is achieved during asymmetric communi
Short codes which have the Same cycle as the length of the             cations through the use of a CDMA communication appa
information Symbol and long codes which have longer cycle              ratus comprising a frame assembly Section for assembling
than that of short codes is adopted.                                   frames with a known reference Signal and transmission
   In this case, Such a method is adopted that one long code           power bit and a transmission rate control Section for Setting
is assigned to each base Station on the downlink, with long            a lower transmission rate of a transmission Signal composed
codes varying from one base Station to another. This allows       25   of the known reference Signal and transmission power bit
the Orthogonality to be maintained for all users in a same             above than the transmission rate for Symmetric communi
cell. Furthermore, Signals from other cells are spread with            cations.
different long codes and converted to noise, making it
possible to SuppreSS interference to a low level. In that case,              BRIEF DESCRIPTION OF THE DRAWINGS
in order to maintain the Orthogonality the number of users is
limited to no greater than the code length on the downlink.               FIG. 1 is a block diagram Showing the configuration of a
   On the other hand, on the uplink, Since the distance                conventional CDMA mobile communication system;
between a mobile Station and the base Station varies among                FIG. 2 is a conceptual drawing showing the generation of
a plurality of mobile Stations and spreading code timing of            hierarchic orthogonal type codes;
the received signal in the base Station differs from one          35      FIG. 3 is a block diagram Showing the configuration of a
mobile Station to another, it is not possible to maintain the          CDMA mobile communication System according to one
orthogonality of codes. Therefore, the number of users                 embodiment of the present invention;
cannot be limited by the code length on the uplink.                       FIG. 4 is a block diagram showing the configuration of
   Hierarchic type orthogonal codes Such as Walsh codes are            frame configuration section 103 shown in FIG. 3;
generated by combining generation matrices hierarchically         40      FIG. 5 is a block diagram showing the configuration of
as shown in FIG. 2, characterized by any two spreading                 spreading code determination section 121 shown in FIG. 3;
codes in any hierarchy being mutually orthogonal. For                     FIG. 6 is a timing chart showing the Signal transmission
example, C10 to C13 are mutually orthogonal, and C20 to                method and transmission power control method in normal
C27 are mutually orthogonal. Furthermore, both C20 and                 operations in the CDMA mobile communication system
C24 consist of elements of C10 and elements with their
codes inverted, and thus C20 and C24 are orthogonal to C11
                                                                  45   according to the embodiment above;
to C13 excluding C10.                                                     FIG. 7 is a timing chart showing an example of the Signal
   In Voice communications Such as portable telephones, a              transmission method and transmission power control
Same communication information rate is used for the uplink             method during asymmetric communications in the CDMA
and downlink, but when performing multi-med a Services in         50
                                                                       mobile communication System according to the embodiment
a cellular System Such as data communications, the infor               above, and
mation rate can be asymmetric between the uplink and                      FIG. 8 is a timing chart showing another example of the
downlink. Here, communications whose information rate is               Signal transmission method and transmission power control
asymmetric between the uplink and downlink, for example                method during asymmetric communications in the CDMA
when information is only sent from the mobile station side        55   mobile communication System according to the embodiment
are called “asymmetric communications” and communica                   above.
tions whose information rate is almost identical between the
                                                                                  DETAILED DESCRIPTION OF THE
uplink and downlink are called “Symmetric communica                                 PREFERRED EMBODIMENT
tions.”
  Now Suppose a Service which carries out information             60     With reference now to the attached drawings, the embodi
transmission only for the uplink and carries out no trans              ment of the present invention is explained in detail below.
mission for the downlink. Performing closed-loop transmis                 FIG. 3 is a block diagram Showing the configuration of a
Sion power control requires Securing a spreading code to               CDMA mobile communication System according to
Send a transmission power control bit for the downlink on              Embodiment 1 of the present invention. This mobile com
which no information is transmitted.                              65   munication System consists of CDMA communication appa
  In this case, Since the spreading code resources of the              ratuses Such as a base Station apparatus and mobile Station
downlink for closed-loop transmission power control are                apparatuSeS.
                                                   US 6,661,783 B1
                             S                                                                     6
   The base Station apparatus comprises encoder 101, pilot           to code assignment Section 1215. Code assignment Section
Signal generator 102, frame configuration Section 103,               1215 assigns the spreading code input to a specific down
Spreader 105, Spreading code determination Section 121,              link.
transmission Signal amplitude control Section 106, addition             If the transmission information indicates that the commu
Section 107, transmission RF Section 108, antenna 109,               nication is asymmetric, the transmission rate is controlled to
reception RF section 110, correlator 111, decoder 112,               a low level as will be described later, and thus operating
reception SIR measuring instrument 113, and transmission             Spreading code control Section 1211 extracts a spreading
power control bit generator 104.                                     code included in a hierarchy of spreading codes longer than
   Frame configuration section 103 in the base station               the spreading code used on the Symmetric communication
apparatus, as shown in FIG. 4, comprises frame assembly              lines with reference to memory 1213. The extracted spread
Section 1031 that assembles encoded data into frames and             ing code is Sent to code comparison Section 1212 where it is
repetition circuit 1032 that performs repetition processing          compared with the spreading code in use which is controlled
which is processing for transmission rate control on the             by operating spreading code control Section 1211.
frame-assembled frame data during asymmetric communi                    Comparison here is made by examining whether the
cations.                                                        15   component unit of the operating spreading code is used for
   Spreading code determination Section 121 comprises, as            the spreading code extracted. The comparison result is sent
shown in FIG. 5, operating spreading code control Section            to determination section 1214 which then judges whether it
1211 that controls spreading codes used For mobile Stations          can be used as the spreading code for the downlink in
under its control, code comparison Section 1212 that com             asymmetric communication. The spreading code which
pares spreading codes Stored in memory 1213 in the case of           determination Section 1214 judges usable is sent to code
asymmetric communications, determination Section 1214                assignment Section 1215 where the spreading code Sent is
that determines spreading codes available based on the               assigned to a Specific downlink.
comparison result and code assignment Section 1215 that                 Transmission signal amplitude control Section 106 con
assigns spreading codes to a Specific downlink based on         25
                                                                     trols the amplitude of the Signal input and outputs the Signal
information on the Spreading codes in use and the determi            to adder 107. Adder 107 adds up the output of transmission
nation result as necessary. Memory 1213 Stores hierarchic            Signal amplitude control Section 106 and Signals from the
orthogonal type spreading codes Such as Walsh codes.                 transmission Sections of other mobile Stations and outputs
   The mobile Station apparatus comprises antenna 114,               the result to transmission RF Section 108. Transmission RF
reception RF section 115, correlator 116, decoder 117,               section 108 performs modulation and frequency conversion
transmission power control section 118, transmission RF              on the input and this transmission signal is transmitted from
Section 120 and transmission baseband processing Section             antenna 109.
119.                                                                    The signal received through antenna 109 from a mobile
   In the base Station apparatus of the mobile communication         Station is Subjected to frequency conversion and demodula
System configured as shown above, transmission data for a       35   tion by reception RF section 110 and output to correlator 111
mobile Station are input to encoder 101, Subjected to encod          and the reception processing Section for other mobile Sta
ing processing, etc. and output to frame configuration Sec           tions. In correlator 111, the Signal is despread with the
tion 103. Furthermore, pilot signal generator 102 generates          Spreading code used on the mobile Station side and the
a pilot signal whose data pattern is fixed (known reference          desired wave signal is Separated from the received signal.
Signal, pilot Symbol for example) and outputs it to frame       40   The Separated and despread data are output to decoder 112
configuration section 103.                                           and reception SIR (signal to interference ratio) measuring
   In frame configuration section 103, the output of encoder         instrument 113.
101, the pilot signal from pilot signal generator 102 and the           Decoder 112 decodes the input and obtains received data.
transmission power control bit from transmission power               Reception SIR measuring instrument 113 measures recep
control bit generator 104 are input and they are assembled      45   tion SIR from the received signal and the measurement
into a frame. That is, the above Signals are assembled into          result is output to transmission power control bit generator
frame data in frame assembly section 1031 of frame con               104. Transmission power control bit generator 104 compares
figuration section 103.                                              the reception SIR input and reference SIR and controls the
   At this time, in the case of asymmetric communications,           reception SIR So that it can approximate to the reference
frame configuration Section 103 sets a low transmission rate    50   SIR, that is, generates a transmission power control bit for
through repetition processing by repetition circuit 1032             the mobile station so as to reduce the difference between the
based on transmission information indicating asymmetric              reference SIR and reception SIR. The transmission power
communications and configures a frame with only a pilot              control bit is output to frame configuration section 103.
Signal and transmission power control bit.                              On the other hand, in the mobile Station apparatus, the
   The frame-configured data are output to spreader 105.        55   Signal received through antenna 114 from the base Station is
Spreader 105 uses a spreading code determined by Spreading           output to reception RF section 115. Reception RF section
code determination Section 121 to perform spreading pro              115 performs frequency conversion and demodulation on the
cessing on the frame-configured data and outputs the spread          input and outputs it to correlator 116. Correlator 116 carries
Signal to transmission signal amplitude control Section 106.         out despreading using the spreading code used on the base
   Here, spreading code determination Section 121 inputs        60   Station side and outputs the despread data to decoder 117.
transmission information as to whether the communication                Decoder 117 decodes the input and obtains received data.
is Symmetric or asymmetric to operating spreading code               It also obtains a transmission power control bit and outputs
control section 1211. If the transmission information indi           this transmission power control bit to transmission power
cates that the communication is Symmetric, operating                 control section 118. Transmission power control section 118
Spreading code control Section 1211 extracts an unused          65   uses the transmission power control bit Sent from the base
Spreading code with reference to memory 1213 according to            Station to determine the transmission power and outputs it to
the operating situation of the spreading codes and outputs it        transmission RF Section 120.
                                                     US 6,661,783 B1
                               7                                                                       8
  On the other hand, the transmission data for the base                 chic Orthogonal type code is used as a spreading code used
Station are Subjected to transmission path encoding and                 by spreader 105. Thus, signals can be transmitted with
Spreading processing in transmission baseband processing                transmission power reduced, making it possible to reduce
section 119 and output to transmission RF section 120.                  interference with other mobile stations.
Transmission RF Section 120 carries out modulation and                    How to determine the Spreading code in this case is
frequency conversion on the input and transmits this trans              explained with reference to FIG. 2. Suppose that four kinds
mission Signal from antenna 114.                                        of spreading code resources C10 to C13 are used during
   In the CDMA mobile communication system configured                   normal uplink and downlink Symmetric communications.
as shown above, the normal transmission power control                     When carrying out asymmetric communications with
processing operation is explained first.                                only an uplink, if the transmission rate is Set to 72 for
   FIG. 6 is a timing chart of a signal under normal trans              example, the same spreading band is used, and therefore a
mission power control. As seen from FIG. 6, the downlink                Spreading code twice in code length can be used as a
Signal is a signal made up of a pilot Signal, transmission              downlink spreading code. That is, 8 kinds of spreading codes
power control bit and transmission data time-multiplexed in             C20 to C27 can be used.
                                                                   15
slot units by frame configuration section 103 and it is                    Here, if C20 is used as a spreading code for the downlink,
transmitted in Such a frame configuration from the base                 C20 uses C10 which is a spreading code one hierarchy ahead
Station.                                                                as its element. Therefore, C20 cannot maintain orthogonality
   The pilot Signal is a signal which has a fixed information           with C10 and can no longer be used as a spreading code used
pattern and is used by the mobile Station to estimate the               normally for the downlink.
transmission path for demodulation. The uplink Signal is                   If there is another user who carries out asymmetric
also transmitted as a Signal slot cycles as with the downlink           communication with only an uplink, C24 is assigned as a
Signal. In order to minimize a transmission power control               spreading code for the downlink. Like C20, C24 has C10 as
delay in the uplink timing, an offset is provided for the               its element and cannot maintain orthogonality with C10.
downlink. The offset is Set appropriately So that it may be        25
                                                                           Here, C20 and C24 are mutually orthogonal. Therefore,
reflected on the transmission power of the uplink.                      C20 and C24 which cannot be used as spreading codes for
   In the base station, SIR measuring instrument 113 mea                a normal downlink can be used as spreading codes for pilot
Sures the reception SIR of the signal at the start of a slot of         Signals and transmission power control bits. As a result, it is
an uplink Signal. The reception SIR represents the line                 possible to increase the number of users without reducing
quality. The measured reception SIR is Sent to transmission             the number of spreading codes used for a normal downlink.
power control bit generator 104 and is compared by trans                   AS shown above, spreading codes which cannot be used
mission power control bit generator 104 with a reference                for a normal downlink are used as spreading codes for pilot
SIR provided beforehand as the required quality.                        Signals and transmission power control bits for asymmetric
   If the reception SIR is lower than the reference SIR,                communications, making it possible to Secure a lot of
transmission power control bit generator 104 generates a           35   Spreading codes while maintaining orthogonality. This
transmission power control bit as a command ordering that               makes it possible to utilize spreading code resources effec
the transmission power of the mobile Station be increased               tively and increase the number of users. Furthermore, it
and if the reception SIR is higher than the reference SIR, it           allows the transmission rate to be reduced for pilot Signals
generates a transmission power control bit as a command                 and transmission power control bits, thus Suppressing inter
ordering that the transmission power of the mobile Station be      40
                                                                        ference with other mobile stations.
decreased and notifies it to the mobile station with the next              By the way, in the CDMA mobile communication system
slot.                                                                   with the above configuration, it is possible to apply closed
   The mobile Station extracts this transmission power con              loop transmission power control of the base Station as in the
trol bit from the received signal and transmission power                case of transmission power control of the mobile Station. In
control section 118 determines the transmission power value        45   this case, the quality of the transmission power control bits
from the transmission power control bit (command to                     of the downlink can be improved.
increase/decrease the transmission power) and makes it                     Furthermore, as shown in FIG. 8, the present invention
reflect on the transmission power at the Start of the next              can also be implemented by dividing a slot of the downlink
uplink slot. That is, the mobile station determines the                 into a plurality of Subslots and using each Subslot as a
transmission power according to commands of increasing/            50   downlink Signal for a different asymmetric communication
decreasing the transmission power from the base Station and             user. In this case, spreading codes of the downlink can be
makes it reflect on the next uplink slot.                               used more efficiently, and thus more users can be accom
   Then, the transmission power control method during                   modated within the System. Transmission power control of
asymmetric communication which is a communication                       the base Station can also be applied to this case.
using the uplink alone is explained with reference to FIG. 7.      55      The CDMA communication apparatus according to the
By the way, there are no transmission data on the downlink,             present invention uses hierarchic orthogonal type spreading
and thus frame configuration Section 103 transmits a signal             codes, Sets low transmission rates of the downlink in asym
made up of only pilot Signals and transmission power                    metric communications with the uplink alone, for example,
control bits assembled in slot units. In this case, transmission        and transmits transmission power control bits on the down
power control is carried out in the same way as for normal         60   link using spreading codes of a hierarchy of long codes. In
communications.                                                         a CDMA cellular System, it is capable of performing open
   In this case, the only signals transmitted on the downlink           loop transmission power control for the uplink during asym
are pilot Signals and transmission power control bits, and              metric communication with only the uplink while avoiding
thus the carrier rate is extremely reduced. By controlling the          a shortage of Spreading codes on the downlink.
transmission rate in this way, it is possible to Send a signal     65      This specification is based on the Japanese Patent Appli
with its transmission power reduced by transmission signal              cation NO.HEI 10-78316 filed on Mar. 10, 1998, the content
amplitude control section 106. Furthermore, a long hierar               of which is included herein.
                                                    US 6,661,783 B1
                              9                                                                    10
  What is claimed is:                                                   a transmission rate controller that Sets a lower transmis
   1. A CDMA mobile communication system, wherein a                       Sion rate of a transmission Signal made up of Said
base Station apparatus, when performing asymmetric                        known reference Signals and Said transmission power
communications, transmits known reference Signals and                     bits than a transmission rate for a Symmetric
transmission power control bits at a lower transmission rate              communication, and
than a transmission rate when Symmetric communications                  a spreading code determiner that determines a spreading
are performed, and                                                         code for spreading the transmission signal made up of
   a mobile Station receives Said transmission power control               Said known reference Signals and Said transmission
      bits and determines transmission power based on Said                 power bits, the spreading code having a longer code
      transmission power control bits,                           1O
                                                                           length than a spreading code for a symmetric commu
   wherein a code length of a spreading code longer than a                nication line.
      code length of Spreading codes for Symmetric commu                 7. The CDMA communication apparatus of claim 6,
      nications is used as the Spreading code for the downlink        wherein Said spreading code determiner uses a hierarchical
      of asymmetric communications and Said longer spread        15   Orthogonal type spreading code as a Spreading code, and
      ing code is orthogonal to Spreading codes used for other        determines a spreading code of a hierarchy which contains
      asymmetric communication lines.                                 Spreading codes with a length longer than spreading codes
   2. The CDMA mobile communication system according                  used for Symmetric communication lines as a spreading code
to claim 1, wherein a hierarchic orthogonal type spreading
code is used as a spreading code for a downlink, and a                that spreads Said transmission signal of Said known refer
hierarchic Orthogonal type spreading code is a spreading              ence Signals and Said transmission power bits.
code of a hierarchy which contains spreading codes with a                8. The CDMA communication apparatus of claim 6,
length that is longer than spreading codes used for Symmet            wherein Said spreading code determiner Selects a spreading
ric communication downlinks, Said spreading code being                code which is orthogonal to spreading codes used for other
orthogonal to Spreading codes used for other asymmetric               asymmetric communication lines.
communication lines.                                             25      9. A base Station apparatus, comprising:
   3. Aspreading code Selection method, which Selects as the             a CDMA communication apparatus, wherein said CDMA
Spreading code for asymmetric communications, a hierar                      communication apparatus includes:
chic Orthogonal type spreading code which is a spreading                a frame assembler that assembles frames with known
code of a hierarchy which contains spreading codes of a                   reference Signals and transmission power bits during an
longer length than spreading codes used for Symmetric                     asymmetric communication;
communication lines and is orthogonal to Spreading codes                a transmission rate controller that Sets a transmission rate
used for other asymmetric communication lines.                            of a transmission signal made up of Said known refer
   4. A CDMA mobile communication method, when per                        ence Signals and Said transmission power bits that is
forming asymmetric communications, comprising:                   35       lower than a transmission rate for a Symmetric com
   a base Station apparatus spreading known reference Sig                 munication; and
      nals and transmission power control bits by spreading             a spreading code determiner that determines a spreading
      codes with a length that is longer than spreading codes              code for spreading the transmission signal made up of
      used for Symmetric communications, and transmitting                  Said known reference Signals and Said transmission
      Spreaded known reference Signals and a spreaded trans      40        power bits, the spreading code having a longer code
      mission power control bits at a lower transmission rate              length than a spreading code for a symmetric commu
      than a transmission rate when Symmetric communica                   nication line.
      tions are performed;                                              10. A mobile Station apparatus which performs a radio
   a mobile Station apparatus receiving Said transmission             communication with a base Station apparatus, comprising:
      power control bits, and                                    45     a CDMA communication apparatus, having:
   Said mobile Station apparatus determining transmission                 a frame assembler that assembles frames with known
      power based on Said transmission power control bits.                   reference signals and transmission power bits during
   5. The CDMA mobile communication method according                         an asymmetric communication;
to claim 4, wherein a hierarchic orthogonal type spreading                a transmission rate controller that Sets a transmission
code is used as a spreading code for a downlink and a            50          rate of a transmission signal made up of Said known
Spreading code of a hierarchy which contains spreading                       reference Signals and Said transmission power bits
codes with a length longer than spreading codes used on a                    that is lower than a transmission rate for a Symmetric
Symmetric communication downlink is used as the spread                       communication; and
ing code for an asymmetric communication downlink, Said                   a spreading code determiner that determines a spread
Spreading code of a hierarchy of Spreading codes with a          55          ing code for spreading the transmission signal made
longer length being orthogonal to Spreading codes used for                   up of Said known reference Signals and Said trans
other asymmetric communication lines.                                        mission power bits, the spreading code having a
   6. A CDMA communication apparatus, comprising:                            longer code length than a spreading code for a
  a frame assembler that assembles frames with known                         Symmetric communication line.
     reference Signals and transmission power bits during a      60
     communication;
